Title: To Thomas Jefferson from George Jefferson, 20 January 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 20th. Janr. 1802
          
          I have to day made payment in full to Mr. Ross, conformably to the copy of his receipt annexed. As the balance, after paying him the Tobacco we had, would have been so small, I thought it best to pay the whole at once—and although such Tobacco might have been bought for less than 28/. with cash, yet as it could not, on the time you mentioned, and as we had not the Tobacco to offer him, we thought it best to allow the current cash price of Petersburg Tobacco.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        